Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2018

                                     No. 04-18-00304-CR

                                   Amanda Louise WILLIS,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A1730
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       Appellant Amanda Louise Willis appeals her conviction for possession of a controlled
substance with intent to deliver. On June 21, 2018, appellant’s counsel filed a motion to dismiss
the appeal pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure. See TEX. R. APP.
P. 42.2(a). However, the motion only contains counsel’s signature and does not contain a
signature from appellant. Rule 42.2(a) provides that:

              At any time before the appellate court’s decision, the appellate
              court may dismiss the appeal upon the appellant’s motion. The
              appellant and his or her attorney must sign the written motion to
              dismiss and file it in duplicate with the appellate clerk, who must
              immediately send the duplicate copy to the trial court.

Id. (emphasis added). “Without appellant’s signature or a statement made in open court by
appellant that [s]he no longer desires to appeal, we are unable to grant the motion to dismiss
pursuant to Rule 42.2(a).” Brennan v. State, No. 08-03-00118-CR, 2003 WL 21487810, at * 1
(Tex. App.—El Paso June 26, 2003, no pet.). Accordingly, we DENY appellant’s motion to
dismiss without prejudice.


       We order the clerk of this court to serve copies of this order on appellant and the
attorneys of record.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court